  

EXHIBIT 10.83

AMENDMENT

TO THE

THIRD AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN

STAR SCIENTIFIC, INC. AND

PAUL L. PERITO

 

This Amendment (“Amendment”) to that certain Third Amended and Restated
Executive Employment Agreement between Star Scientific, Inc., a Delaware
corporation (the “Company”) and Paul L. Perito (“Executive”) dated as of March
14, 2011 (the “Executive Employment Agreement”) is made as of this 28th day of
December, 2012 (the “Amendment Date”), by and among the Company and the
Executive. Except as set forth in this Amendment, capitalized terms used herein
but not defined herein shall have the meanings ascribed to them in the Executive
Employment Agreement.

 

WITNESSETH

 

WHEREAS, the Company and the Executive desire to amend the terms of the
Executive Employment Agreement to reflect the agreement to continue Executive’s
employment on a further month-to-month basis;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Executive and the Company (collectively
the “Parties”) hereby agree as of the Amendment Date to the following:

 

1.             Amendments to the Employment Agreement. Effective as of the
Amendment Date, the Executive Employment Agreement is hereby amended in its
entirety as follows:

 

Section “1.8” of the Executive Employment Agreement is amended to read as
follows:

 

Term. Unless sooner terminated as provided in Section 4 hereof, the term of this
Agreement shall commence on January 1, 2011 and shall continue through December
31, 2012 and then on a month-to-month based until either Party notifies the
other of the intent not to continue the Agreement on a month-to-month basis.
Notice of an intent not to continue the Agreement on a month-to-month basis
shall be effective if provided at least (15) days prior to completion of the
monthly term.

 

2.    No Other Amendment. Except as expressly set forth in this Amendment, the
Executive Employment Agreement shall remain unchanged and shall continue in full
force and effect according to its terms.

 

3.    Acknowledgement. The Executive acknowledges and agrees that the Executive
has carefully read this Amendment in its entirety fully understands and agrees
to its terms and provisions and intends and agrees that it be final and legally
binding on the Executive and the Company.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and the
Company has caused this Amendment to be executed in its name on its behalf, all
as of the day and year first above written.

 

  STAR SCIENTIFIC, INC.       /s/ Jonnie R. Williams   By:  Jonnie R. Williams  
Title:  Chief Executive Officer       PAUL L. PERITO       /s/ Paul L. Perito

 

 

 

